Citation Nr: 0831112	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-36 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of pneumonia, 
to include Chronic Obstructive Pulmonary Disease (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his November 2006 substantive appeal, the veteran checked 
the box on the VA Form 9 indicating that he wanted a hearing 
before a member, or members, of the Board at the Washington, 
D.C., Central Office.  In February 2007, the veteran was 
notified that his hearing was scheduled for May 1, 2007.  In 
March 2007, the veteran requested his hearing be rescheduled 
at the Waco, Texas RO.  The Board remanded this case in May 
2007 to schedule the veteran for a travel board hearing.  The 
veteran's representative cancelled the hearing in August 
2007.  There are no outstanding hearing requests.  The appeal 
has been returned to the Board for further appellate action.


FINDING OF FACT

The veteran does not have any residuals of pneumonia.


CONCLUSION OF LAW

Residuals of pneumonia were not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303.






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that he was treated for pneumonia in 
service and currently has residuals of that pneumonia, 
including COPD. 

The Board notes that the veteran's complete service treatment 
records are not available.  The National Personnel Records 
Center (NPRC) has indicated that they were destroyed in the 
fire at that records storage facility in 1973.

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it 
is unfortunate that the veteran's service treatment records 
are unavailable, the appeal must be decided on the evidence 
of record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.

The RO sent a Duty to Assist letter in May 2006 requesting 
additional evidence to support the veteran's claim.  In this 
notice, the RO informed the veteran that his service 
treatment records may not be available due to fire and 
indicated alternative sources of evidence that could be used 
to support his claim.  The veteran has not provided any 
records or information regarding diagnosis or treatment of 
his claimed disability, nor has he identified any records of 
treatment or authorized VA to obtain any records of 
treatment.  Consequently, the record is devoid of any 
evidence of the veteran's claimed residuals of pneumonia 
other than the veteran's written statements that he was 
hospitalized for ten days in Japan during service and that he 
currently has COPD.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  In the absence of a current disability, as 
defined by governing law, a claim for service connection must 
be denied.  The veteran has not provided any medical evidence 
showing current residuals of pneumonia.  Under these facts, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for residuals of pneumonia must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
residuals of pneumonia, by a letter in May 2006, before the 
adverse rating decision that is the subject of this appeal.  
In this May 2006 letter, shortly after the Dingess decision 
was issued by the Court, the veteran was given the specific 
notice required by Dingess, supra.  The Board concludes that 
VA has met its duty to notify the veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The VA has assisted the veteran by attempting to obtain his 
service treatment records and providing notice of alternate 
evidence he could submit in lieu of these records.  The VA 
also requested the names of any VA or private facilities or 
doctors where the veteran has been treated for his claimed 
condition.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

Service connection for residuals of pneumonia, to include 
COPD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


